The case was tried by the court without the intervention of a jury. There was ample evidence to warrant the finding as determined by the court. Where this is the case, the judgment will not be disturbed. Maisel v. State, ante, p. 12, 81 So. 348.
The questions presented by exceptions to the evidence are elementary. Evidence having been introduced tending to prove that the crime of adultery had been committed, and it being shown that admissions of the defendant were voluntary, such admissions were properly admitted.
The court did not err in refusing to allow the witness Ruby Harwell to testify that she did not see any improper conduct between defendant and Erie Posey. This involved her opinion as to what constituted improper conduct.
There is no error in the record, and the judgment is affirmed.
Affirmed.